Exhibit 10.2

FIFTH AMENDMENT TO

SUN HYDRAULICS CORPORATION 401(k) AND ESOP RETIREMENT PLAN

The Sun Hydraulics Corporation 401(k) and ESOP Retirement Plan (hereinafter
referred to as the “Plan”) provides in Section 8.1 for subsequent plan
amendments. Sun Hydraulics Corporation (“Company”) now wishes to amend the Plan
in the manner described below to make certain changes to the Plan requested by
the Internal Revenue Service as conditions to the issuance of a favorable IRS
determination letter on the Plan. The Plan is therefore, amended as follows:

1. Section 1.33 of the Plan, defining the term “Section 414(s) Compensation,” is
hereby amended to read as follows:

1.33 “414(s) Compensation” means the Participant’s wages and other compensation
paid by the Employer for which the Employer is required to furnish the
Participant a written statement under Sections 6041(d), 6051(a)(3) and 6052 of
the Code. The period for determining 414(s) Compensation must be the calendar
year ending with or within the Plan Year. An Employer shall further limit the
period taken into account to that part of the calendar year in which an Employee
was a Participant in the component of the Plan being tested. The period used to
determine 414(s) Compensation must be applied uniformly to all Participants for
the Plan Year.

For Plan Years beginning after December 31, 1996, for purposes of this Section,
the family member aggregation rules of Code Section 4l4(q)(6) (as in effect
prior to the Small Business Job Protection Act of 1996) are eliminated.

2. Section 4.5 of the Plan, entitled “Allocation of Contributions and Earnings”,
is amended by revising subsection 4.5(j) to read as follows:

“For the purposes of this Section, “415 Compensation” in excess of $150,000 (or
such other amount provided in the Code) shall be disregarded. Such amount shall
be adjusted for increases in the cost of living in accordance with Code
Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of
any calendar year shall be effective for the Plan Year beginning with or within
such calendar year. If “415 Compensation” for any prior determination period is
taken into account in determining a Participant’s minimum benefit for the
current Plan Year, the “415 Compensation” for such determination period is
subject to the applicable annual “415 Compensation” limit in effect for that
prior period. Notwithstanding the foregoing, the 415 Compensation of each
Participant taken into account for any Plan Year beginning after December 31,
2001, shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B). For this purpose, in determining the
minimum benefit in Plan Years beginning on or after January 1, 1989, the annual
“415 Compensation” limit in effect for determination periods beginning before
that date is $200,000 (or such other amount as adjusted for increases in the
cost of living in accordance with Code Section 415(d) for determination periods
beginning on or after January 1, 1989, and in accordance with Code
Section 401(a)(17)(B) for determination periods beginning on or



--------------------------------------------------------------------------------

after January 1, 1994). For determination periods beginning prior to January 1,
1989, the $200,000 limit shall apply only for Top Heavy Plan Years and shall not
be adjusted. For any short Plan Year the “415 Compensation” limit shall be an
amount equal to the “415 Compensation” limit for the calendar year in which the
Plan Year begins multiplied by the ratio obtained by dividing the number of full
months in the short Plan Year by twelve (12).”

3. Section 4.6 of the Plan, entitled “Actual Deferral Percentage Tests,” is
revised by deleting the last paragraph of Subsection 4.6(a), effective for Plan
Years beginning on or after January 1, 2002.

4. Section 4.7 of the Plan, entitled “Adjustment to Actual Deferral Percentage
Tests,” is revised by deleting subparagraphs 4.7(b)(2) and (4), and renumbering
the other subparagraphs of Subsection 4.7(b) accordingly.

5. Section 4.9 of the Plan, entitled “Adjustment to Actual Contribution
Percentage Tests,” is revised by deleting subparagraphs 4.9(f)(2) and (4), and
renumbering the other subparagraphs of Subsection 4.9(f) accordingly.

6. Section 4.11 of the Plan, entitled “Adjustment for Excess Annual Additions”
is revised by replacing the words “…the annual additions under this Plan would
cause…” in the first sentence of Subsection 4.11(a) with the words “…the annual
additions under this Plan for any limitation year beginning prior to July 1,
2007 would cause…”

7. Article IV of the Plan, entitled “Contributions and Allocations” is amended
by adding the following new Section 4.18 at the end thereof:

“4.18 Income Adjustment. Any excess deferred compensation distributed under
Section 4.2(f), any excess contributions distributed pursuant to Section 4.7(a)
and excess aggregate contributions distributed pursuant to Section 4.9(b) shall
be adjusted for any investment income or loss up to the date of the
distribution. The investment income or loss attributable to such distributable
contributions shall be the sum of (i) the income or loss on such contributions
for the Plan Year, plus (ii) the income or loss on such contributions for the
gap period, determined under any reasonable method selected by the Plan
Administrator. If no other method has been specified by the Plan Administrator,
the investment income or loss allocable to such excess contributions shall be
the sum of: (1) income or loss allocable to the Participant’s Elective Account
(or, for purposes of Section 4.9(b), Account) for the Plan Year multiplied by a
fraction, the numerator of which is such Participant’s excess contributions for
the Plan Year and the denominator is the Participant’s account balance
attributable to elective deferrals (or, for purposes of Section 4.9(b), matching
contributions) without regard to any income or loss occurring during such Plan
Year; and (2) ten percent of the amount determined under (1) multiplied by the
number of whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th of such month. Any method used to determine income or loss hereunder
shall be used consistently for all Participants in determining the income or
loss allocable to distributable contributions hereunder and shall be the same
method that is used by the Plan in allocating income or loss to Participants’
Accounts. For purposes of this paragraph, the “gap period” means the period
between the end of the Plan Year and the date of distribution; provided,
however, that income or loss for the gap period may be determined as of a date
that is no more than seven days before the date of distribution.

 

- 2 -



--------------------------------------------------------------------------------

For Plan Years beginning after December 31, 2007, notwithstanding anything in
the preceding paragraph or elsewhere in this Section 4.18 to the contrary, the
requirement that gap period income be allocated pursuant to Treasury Regulations
Section 1.401(k)-2(b)(2) shall no longer apply to excess aggregate
contributions, excess contributions, and excess deferred compensation returned
to a Participant. Thus, with respect to such items, the Plan Administrator may
exclude gap period income that is allocated to Participants’ accounts prior to
distribution.”

8. Section 5.2 of the Plan, entitled “Acquisition Loans” is amended by revising
Subsection 5.2(c) to read as follows:

“(c) Loan Payment. Repayment of principal and interest on any Acquisition Loan
shall be made by the Trustee from contributions made pursuant to Article IV
which are designated to be used for the repayment of the Acquisition Loan and
may be made pursuant to the provisions of Section 5.10(b) from (i) to the extent
permitted by law, cash dividends on Employer Stock acquired with the proceeds of
an Acquisition Loan, which are allocated to Participant’s ESOP Accounts and
earnings, if any, thereon; and (ii) cash dividends on Employer Stock held in the
Loan Suspense Account and earnings, if any, thereon. The payments made with
respect to an Acquisition Loan by the Trustee during any Plan Year shall not
exceed an amount equal to the sum of such contributions and dividends received
during the Plan Year or in prior Plan Years less the amount of such loan
payments made in prior Plan Years.”

Section 5.2 is further amended by adding the following as additional Subsections
5.2(f) and 52(g):

“(f) Exclusive Benefit. An Acquisition Loan must be primarily for the benefit of
Participants in the Plan.

(g) Notwithstanding any other provision of this Plan to the contrary, the ESOP
Trust may not enter in any arrangement granting any other person a put option
with respect to Employer Stock except as described in Section 5.6 below, and may
not obligate itself to acquire Employer Stock or other securities from a
particular stockholder at an indefinite time determined upon the happening of a
future event such as the death of the stockholder.”

9. Section 5.10, entitled “Distribution of Dividends on Employer Stock” is
revised by adding the following as a new

Subsection 5.10(c):

“(c) Dividends paid with respect to the shares of Company Stock allocated to a
Participant’s Company Stock Account may be reinvested in shares of Company Stock
in accordance with Section 5.10(a)(ii) or (iii) above only if the portion of the
affected Participants’ Accounts attributable to the reinvested dividends is 100
percent vested and non-forfeitable.”

10. Section 5.11 of the Plan, entitled “Prohibited Allocations of Securities in
an S Corporation,” is deleted from the Plan.

 

- 3 -



--------------------------------------------------------------------------------

11. Section 6.3 of the Plan, entitled “Valuation of Employer Stock,” is amended
by adding the following new sentence to the end thereof:

“Notwithstanding the foregoing, in the case of a transaction between the Trust
Fund and a disqualified person (within the meaning of Section 4975 of the Code),
the value of the Employer Company Stock shall be determined as of the date of
the transaction, whether or not this date is a Valuation Date.”

12. Section 7.4 of the Plan, entitled “Determination of Benefits Upon
Termination,” is amended by adding the following as a new subsection 7.4(f):

“(f) The amount of any Forfeiture from a Participant’s Accounts shall first be
taken from the unvested portion of the Participant’s Accounts other than his
ESOP Account. If the Forfeiture of such other Accounts is not sufficient to
reduce the fair market value of his unvested interest in his or her Accounts to
the percentage of the total balance of his Accounts determined under Subsection
(b) above, the remainder of the Forfeiture shall be deducted from the
Participant’s ESOP Account.”

13. Section 8.2 of the Plan, entitled “Termination,” is amended by adding the
following new Subsection 8.2(c):

“(c) Notwithstanding anything in the preceding paragraph to the contrary,
amounts held in the Participant’s Elective Deferral Account may not be
distributed as a result of the termination of the Plan if a successor defined
contribution plan is established by the Employer within the period ending twelve
months after distribution of all assets from the Plan. For this purpose, a
defined contribution plan is not treated as a successor defined contribution
plan if the plan is an employee stock ownership plan (as defined in Code
Section 4975(e)(7) or 409(a)), a simplified employee pension plan (as defined in
Code Section 408(k)), a SIMPLE IRA plan (as defined in Code Section 408(p)), a
plan or contract that satisfies the requirements of Code Section 403(b), or a
plan that is described in Code Sections 457(b) or 457(f). Furthermore, if at all
times during the 24-month period beginning 12 months before the date of the
Plan’s termination, fewer than 2% of the Participants in the Plan as of the date
of Plan termination are eligible under the other defined contribution plan, then
the other defined contribution plan is not a successor defined contribution
plan.”

14. Section 9.3 of the Plan, entitled “Determination of Top Heavy Status for
Plan Years Beginning After December 31, 2001” is amended by revising Subsection
9.3(b)(1) to read as follows:

“Distributions during year ending on the determination date. The present values
of accrued benefits and the amounts of account balances of an Employee as of the
determination date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under Code
Section 416(g)(2) during the 1-year period ending on the determination date. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code Section 416(g)(2)(A)(i). In the case of a distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”

 

- 4 -



--------------------------------------------------------------------------------

15. In all other respects, the terms of the Plan, as amended to date, are hereby
ratified and confirmed.

IN WITNESS WHEREOF, Sun Hydraulics Corporation has caused this Fifth Amendment
to the Plan to be executed by its duly authorized representative this 7th day of
June, 2011.

 

   SUN HYDRAULICS CORPORATION Attest:      /s/    Gregory C. Yadley           
By:   /s/    Tricia L. Fulton         Gregory C. Yadley, Secretary      Tricia
L. Fulton, Chief Financial Officer

 

- 5 -